Citation Nr: 0000209	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.   98-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
stress fracture to the right proximal tibia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
stress fracture to the left proximal tibia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1980 to June 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision in which the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) confirmed a 10 percent evaluation for 
the residuals of stress fractures to the right and left 
proximal tibia, both rated as 10 percent disabling.  

The appellant was scheduled for a Central Office Hearing in 
April 1999.  However, he failed to report.


REMAND

The Board notes that additional development is needed in this 
case.  The latest VA examination that the appellant underwent 
was in September 1992.  The appellant has claimed through 
written correspondence dated in November 1997 that his 
condition has worsened.  The RO should schedule the appellant 
for another VA examination.

The appellant also through written correspondence, dated 
November 1997, indicated that he has been receiving treatment 
for his condition at the VA Medical Center in Montgomery, 
Alabama.  The claims file contains only one VA medical record 
that did not provide adequate information in regards to the 
rating of his condition.  The RO should again request all 
current VA medical and current private medical records.  

1.  The RO should obtain any additional 
current medical records, VA or private, 
relating to the appellant's residuals of 
stress fractures to the left and right 
proximal tibias.

2.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
the nature and severity of his service 
connected residuals of his stress 
fractures to the right and left proximal 
tibias.  All necessary tests and studies 
should be accomplished.  Following the 
examination, the examiner should describe 
all symptomatology associated with the 
residuals of the stress fractures to the 
right and left proximal tibias. 

The examiner should state whether the 
joints affected exhibit weakened 
movement, excess fatigability, pain or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability, pain or incoordination.  
The examiner should also address whether 
pain could significantly limit functional 
ability during flare- ups.  The claims 
file and a copy of the remand should be 
made available to the examiner.

3.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report to 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims file.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


